Citation Nr: 0514729	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-20 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating in excess of 
10 percent for actinic keratosis of the lower lip.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from June 1981 to April 
1989 and from August 1989 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (M&ROC) 
in Togus, Maine, which granted service connection for IBS and 
assigned an initial 10 percent disability rating and a July 
1999 rating decision of the Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for actinic 
keratosis of the lower lip, assigning an initial 10 percent 
disability rating.  

In contentions submitted in August 1999, the veteran stated 
that she had psychological effects as a result of her 
service-connected skin disability.  It is unclear whether the 
veteran is seeking service connection for a psychiatric 
disability secondary to her skin disorder.  The RO should 
contact the veteran and request that she clarify whether she 
is claiming service connection for a psychiatric disability 
secondary to her service-connected skin disorder.  Based on 
the veteran's response, the RO should undertake any 
appropriate action.  

Although the veteran perfected the issue of entitlement to an 
increased evaluation for cystitis, a May 1999 rating decision 
increased her evaluation to 40 percent.  In correspondence 
received later that month, she withdrew her appeal of the 
issue.  Therefore, the issue is no longer for appellate 
consideration.

Likewise, although previously requested, the veteran withdrew 
her request for a travel board hearing in correspondence 
received in January 2001.

In March 2003, the Board determined that further development 
was necessary and undertook such development pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2003).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Thereafter, in September 2003, the Board remanded the case to 
the RO for further consideration.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's IBS is manifested primarily by complaints 
of constipation and diarrhea, without evidence of frequent 
exacerbations; this disability is productive of no more than 
moderate impairment.

2.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed her 
claim seeking service connection for her actinic keratosis of 
the lower lip, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claim.

3.  The veteran's actinic keratosis of the lower lip is not 
productive of ulceration or extensive exfoliation or 
crusting, nor is it more than moderately disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for irritable bowel syndrome, status post 
obstruction, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7319 (2004).

2.  The criteria for an initial disability rating in excess 
of 10 percent for actinic keratosis of the lower lip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7800, 7806, 7819 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7819 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 1995 and July 1999 rating decisions from which 
the current appeals originate.  The veteran was provided with 
statements of the case in February 1996 and in September 
1999, and supplemental statements of the case in June 1996, 
May 1999, October 2001, and February 2005, which notified him 
of the issues addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In the present case, a rating decision dated in October 1995 
granted service connection for IBS and assigned an initial 10 
percent evaluation.  A July 1999 rating decision granted 
service connection for actinic keratosis of the lower lip and 
also assigned an initial 10 percent evaluation.  Only after 
that rating actions were promulgated did the RO, in March 
2004, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for higher initial evaluations, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in her possession that 
pertains to the claims. 
While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudications of the claims 
in October 1995 and July 1999, the notice was provided by the 
RO pursuant to the Board's remand and prior to 
recertification of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the March 2004 letter, VA 
notified the veteran of her responsibility to submit evidence 
which showed that her conditions were worse or had increased 
in severity.  This letter informed the veteran of what 
evidence was necessary to substantiate claims for increased 
ratings.  The letter also suggested that she submit any 
evidence in her possession.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate her claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claims, she is 
familiar with the law and regulations pertaining to her 
claims, she does not dispute any of the material facts 
pertaining to her claims, and she has not indicated the 
existence of any outstanding information or evidence relevant 
to her claims.  See Desbrow v. Principi, No. 02-352 (U.S. 
Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (holding that failure to comply with VCAA 
constitutes nonprejudicial error "[w]here the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, as well as VA examination reports and VA and 
private treatment records.  The veteran has not alleged that 
there are any outstanding relevant records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran's service medical records show that in August 
1988 she complained of a sore on her lip of 8 months' 
duration.  Examination of the lower lip revealed mild 
excoriations, with one flat 3 mm inflamed lesion on the 
verrillion border.  She was prescribed medication.  There is 
no further evidence of any associated complaints, findings, 
treatment or diagnoses associated with the lesion on her 
lower lip.  

The veteran's service medical records also show intermittent 
gastrointestinal complaints beginning in May 1985.  An 
endoscopy report, conducted that same month, indicates 
symptoms compatible with irritable bowel.  The separation 
medical examination report shows clinical evaluation of the 
veteran's mouth and skin was normal.  Examination of abdomen 
was also normal.

The veteran's original claim for service connection for IBS 
was received in June 1995.  
VA hospital records, dated in June 1995, show treatment for 
diagnosed IBS.  At that time she complained of alternating 
diarrhea and constipation with associated abdominal pain and 
episodic passage of mucous.  Esophagogastroduodenoscopy (EGD) 
and colonoscopy studies confirmed the diagnosis of IBS.

An August 1995 VA gastrointestinal examination report shows 
the veteran complained of crampy lower abdominal pain 
associated with bowel movements.  She reportedly passed 
mucous and blood in her stool along with having loose stools 
3-5 times a day.  She further complained of frequent belching 
after each meal.  She took Famotidine for these symptoms with 
some relief.  Examination revealed the abdomen to be soft and 
nontender with no masses or organomegaly.  The impression was 
IBS.  The examiner noted that the veteran's treatment records 
were unavailable and had been requested.

October 1995 private treatment records from S.E., M.D., note 
that the veteran gave a history of peeling of her lower lip 
since 1987.  She reported a raised patch on the mucosa of the 
lip with a dry cracked lower lip.  The assessment included 
questionable chronic lower lip dermatitis and questionable 
actinic chelitis/lichen planus.

An April 1996 VA discharge summary shows that the veteran was 
hospitalized for a diagnostic abdominal laparoscopy to rule 
out endometriosis.  The laparoscopy revealed a normal pelvis.  
The discharge diagnoses included abdominal pain of unknown 
etiology and irritable bowel.

In May 1996, the veteran was again admitted to a VA facility 
for complaints of chronic abdominal discomfort.  She also 
complained of gas bloating, intermittent constipation and 
diarrhea and crampy discomfort alleviated by defecation.  
During her admission, she underwent an EGD, helicobacter 
pylori CLO testing, and oral cholecystogram, which were all 
completely normal.  The discharge diagnosis was IBS.

An October 1996 VA compensation examination report notes that 
the veteran had been previously studied extensively and 
continued to have the same symptomatology, mainly diarrhea 
and abdominal cramps relieved by bowel movements.  She was 
not currently on medication for her symptoms.  Physical 
examination revealed her abdomen to be nontender with no 
organomegaly.  The diagnoses included IBS by history.

Private treatment records, dating from April 1997 to March 
2003, show ongoing treatment for her lower lip condition; 
variously diagnosed as actinic chelitis versus irritant 
contact chelitis, rule out possible allergic contact 
stomatitis and cheilitis.  Later records also show possible 
diagnoses of lichen simplex chronicus versus lichen planis.  
A June 1997 pathology report shows that biopsy of tissue from 
the veteran's lip was diagnosed as being consistent with 
actinic keratosis.

In June 1997, the veteran again underwent a VA dermatology 
examination.  At that time she gave a 10-year history of 
constant peeling and cracking of the skin over her lower lip.  
She also reported having had multiple sun exposures to her 
face as a teenager.  Physical examination revealed roughened 
mucosa over the entire lower lip.  There were no associated 
nervous manifestations.  The diagnosis was actinic keratosis 
of the lower lip.  The examiner opined that the lesion did 
not preclude the veteran from gainful employment.

A June 1997 VA gastrointestinal examination report shows that 
the veteran complained of crampy abdominal pain association 
with alternating constipation and diarrhea occurring 
approximately once a month.  The examiner noted that she had 
lost approximately 35 pounds due to dieting.  The diagnosis 
was IBS under treatment with fiber.  

In June 1999, the veteran again underwent a VA dermatology 
examination.  At that time she gave a history of having a 
rash on her lower lip since 1987, with continuous peeling, 
bleeding and thickening of the lower lip on a daily basis.  
She described her symptoms as very painful and as having 
gotten progressively worse.  She feared that she would 
eventually develop cancer as a result of tissue damage to the 
area.  Physical examination of the lower lip revealed 
thickening and peeling of the skin.  The thickening appeared 
to have spread several millimeters inside the buccal mucosa.  
It was noted that a biopsy report showed crusting and 
hyperkeratosis with some acanthosis and a slight exaggeration 
of the rete ridge papillations.  Overall, the findings were 
consistent with actinic keratosis.  The examiner noted that 
actinic keratosis is considered a premalignant condition and 
recommended that the veteran immediately follow-up with a 
dermatologist.  The examiner observed that there was evidence 
of ongoing spread of the lesion locally and opined that it 
was exceedingly unusual for an actinic keratosis to involve 
such a large area.  He further opined that there was a 
significant possibility that the lesion had deteriorated into 
a malignant process.

Statements from the veteran's father and a friend, submitted 
in August 1999, indicate that they both had observed the 
veteran's lower lip peeling and bleeding.  The friend had 
observed these symptoms for 7 years and her father had 
observed her symptoms for 12 years.

VA treatment records, dated from November 1999 to July 2001, 
show that in November 1999, the veteran complained of 
constipation in the last month with mild abdominal 
discomfort.  An October 2000 VA treatment record for other 
complaints shows that the veteran denied abdominal pain, 
diarrhea or constipation at that time.  In July 2001, the 
veteran complained of stomach pain associated with cramps and 
diarrhea.  

In September 2001, the veteran underwent a VA dermatology 
examination.  At that time she complained of continued 
peeling of the skin of her lower lip that had grown 
progressively worse.  She had hyperkeratosis that was inside 
the mucous lining of the inside of her lip with chronic 
bleeding and inflammation.  She complained of constant lip 
pain with bleeding, crusting and peeling inside of the mucous 
lining of her lower lip.  She stated that the condition was 
very disfiguring at times.  She also stated that the 
condition more times than not made eating a challenge.  
Physical examination revealed the entire lower lip to be very 
dry and scaly.  The shape of the lower lip was irregular.  
The texture was somewhat crusty and firm.  There was no 
elevation; her lip color was bright with no underlying tissue 
loss and minimal disfigurement; however, the veteran 
indicated that it was a quiescent period at the time of the 
examination.  There was no suggestion of limitation of 
function or ulceration.  It was inflamed.  There was no edema 
or keloid formation.  There was no burn.  The diagnosis was 
actinic keratosis of the lower lip.  The examiner noted that 
the condition was in a quiescent period and difficult to 
visualize at the time of the examination.

VA treatment records, dating from August 2002 to July 2004, 
show the veteran was consistently treated for actinic 
keratosis of the lower lip.  The treatment records 
consistently indicate minimal crusting and scaling on the 
lower lip with assessments of either minimal or no clinical 
disease.  In December 2003, the veteran complained of 
abdominal pain.  In April 2004, she complained of IBS 
symptoms occurring at least once every 2 to 3 weeks, 
consisting of abdominal cramping in the lower abdomen.  She 
reported being nauseous and having 2 to 3 episodes of 
diarrhea during these bouts.  She took Sertraline on a daily 
basis for her symptoms.  Her episodes lasted approximately 4 
to 6 hours.  She denied any constipation.  A June 2004 
treatment record notes that the veteran admitted to strong 
compulsions to pick at her lips related to an obsessive-
compulsive disorder and also of frequently licking her lips.  
Examination revealed few erythematous macules on the lower 
lip and very superficial erosions with no evidence of crust.  
The examiner assessed there was evidence of minimal disease.

An April 2004 VA dermatology examination report notes that 
the veteran's claims folder had been reviewed and noted her 
relevant history.  At the time of the examination, she had a 
reddened area along the lower lip line, with some 
excoriation.  She admitted to picking at her lesions on her 
lower lip, because they felt dry.  There was evidence of 
cracking and fissuring.  Examination of the lower lip 
revealed the lip to be red and somewhat abraded with a minor 
amount of bleeding.  The diagnoses included actinic keratosis 
of the lower lip and chelitis.  There was no evidence of 
carcinoma of the lip.  The examiner opined that the diagnosed 
actinic keratosis of the lower lip and cheilitis was due to 
chronic irritation.  The examiner noted that there was a thin 
red line which was not a marked deformity or disfigurement or 
exceptionally repugnant.  

In May 2004, the veteran submitted a colored picture of 
herself.  The picture revealed her lower lip to be 
intermittently reddened.

VA treatments, dating from August 2004 to February 2005, show 
ongoing treatment primarily for her diagnosed actinic 
keratosis and chelitis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999)

IBS

The veteran's IBS is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2004).  

7319
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  The veteran's IBS is manifested 
primarily by subjective reports of alternating diarrhea and 
constipation, and abdominal pain lasting no more six hours 
and occurring no more frequently than once every 2 to 3 
weeks.  As such, there is no evidence that the veteran 
suffers from IBS symptoms that are "frequent" or more than 
"moderate" in severity.  There is also no evidence that the 
veteran's IBS exhibits more than occasional abdominal 
distress.  While she has reported cramping with alternating 
constipation and diarrhea on at least on a monthly basis, she 
has denied nausea, vomiting, heartburn, or any symptoms of 
hyperacidity.  The only evidence of weight loss was as a 
result of dietary efforts on the veteran's part.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for IBS.  38 C.F.R. § 4.3.

Actinic Keratosis of the Lower Lip

The veteran's actinic keratosis of the lower lip is currently 
evaluated as 10 percent disabling by analogy to Diagnostic 
Code (Code) 7819.  During the pendency of the veteran's 
appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  If a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, 
prior to August 30, 2002, the Board may apply only the 
previous version of the rating criteria.  As of August 30, 
2002, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that, in its February 2005 supplemental 
statement of the case, the RO considered the new version of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. App. 
at 392-94.

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to August 30, 
2002)

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002)

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
Ratin
g
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

7804
Scars, superficial, tender and painful on 
objective demonstration
Ratin
g
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

7806
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30. 
2002)


Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, the 
veteran's benign skin neoplasms are rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800),  scars 
(Diagnostic Codes 7803, 7804.  

7819
Benign skin neoplasms:

Rate as disfigurement of the head, face, or neck (DC ), 
or impairment of function.
38 C.F.R. § 4.118, Diagnostic Code 7819 (2004)
7800
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and 
either gross distortion or asymmetry of three 
or more features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of 
disfigurement. 
80
 
With visible or palpable tissue loss and 
either gross distortion or asymmetry of two 
features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement
50
 
With visible or palpable tissue loss and 
either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
?	Scar 5 or more inches (13 or more cm.) in length. 
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
?	Surface contour of scar elevated or depressed on 
palpation. 
?	Scar adherent to underlying tissue. 
?	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
?	Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
?	Skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004)

7803
Scars, superficial, unstable
Ratin
g
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004)

7804
Scars, superficial, painful on examination
Ratin
g
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2004)

In light of Kuzma, the Board will apply the old criteria for 
rating skin disorders to the pre-August 30, 2002, time period 
and the new rating criteria for evaluating skin disorders to 
the term beginning on August 30, 2002.  See Kuzma, supra; 
VAOPGCPREC 7-2003.

Throughout the pendency of the veteran's appeal there is no 
objective medical evidence that her actinic keratosis of the 
lower lip was poorly nourished, ulcerated, or productive of 
any functional limitation.  Although she did complain of 
tenderness and pain, she is already receiving the maximal 
rating for tender and painful scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Therefore, her disability will 
be considered under the provisions addressing disfigurement.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for actinic keratosis of the 
lower lip, under the criteria for both the previous and 
revised regulations.  The overwhelming majority of VA 
examination reports and treatment records repeatedly note 
that the veteran's actinic keratosis is no more than 
minimally severe and that it was only minimally disfiguring.  
The evidence for the period prior to August 30, 2002, does 
not suggest that the lower lip actinic keratosis was more 
than moderately disfiguring.  Nor does the evidence 
demonstrate constant exfoliation, exudation or itching, or 
extensive lesions, crusting, or systemic or nervous 
manifestations.  Finally, the evidence does not support the 
existence of even one characteristic of disfigurement as 
contemplated by the criteria of Diagnostic Code 7800 in 
effect since August 30, 2002.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for actinic 
keratosis of the lower lip. 38 C.F.R. § 4.3.

The Board notes that, although the veteran has appealed 
initial decisions for her ratings for IBS and actinic 
keratosis of the lower lip, the current disability ratings 
are effective to the dates she submitted her claims.  The 
evidence of record does not indicate that the current 
disability levels are significantly different from those 
during any other period during the veteran's appeal.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for IBS is denied.

Entitlement to an initial disability rating in excess of 10 
percent for actinic keratosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


